PHILLIPS, Senior Circuit Judge,
specially concurring:
I concur in the majority opinion, which I think admirably demonstrates why extant Supreme Court precedents compel the result reached.
I write specifically only to state my understanding that the laudatory comments in footnote 1 respecting the dissenting opinion are not intended to imply that were we free to do so, we would accept its policy arguments for granting municipalities absolute immunity to § 1983 claims for monetary relief for their unconstitutional legislative acts. It may be proper at our level to use a dissenting opinion as a vehicle for suggesting re-examination of extant Supreme Court authority on policy grounds, but I would not want to be thought persuaded by those made in the dissent here. With all respect to the elegance and fervor with which its political theories are advanced, I think it greatly overstates the threats to democratic government at the local level that it suggests flow from exposing municipalities to such suits. And, I believe it important to point out that there is not a shred of evidence in the record before us, either in the form of anecdotal or expert opinion testimony or by way of “Bran-déis brief,” to support the assertion that any such practical threats actually exist and are being experienced in the real world. In the absence of such evidence, I think the more appropriate policy assumption — were any appropriate in the ease presented to us — is that there is no such inhibiting effect on local government as the dissent posits. We are not referred to any other lower federal or state court decision which has expressed similar concerns, though municipal exposure to such claims has been a generally recognized legal reality now for years. The “chilling effect” on official conduct that is posited is one that could only be experienced by individual legislators, and they have the protections both of absolute legislative immunity to suit and of testimonial privilege if they prefer not even to participate in litigation against the municipality itself. And, the experience of history which presumably informed the common law’s refusal to accord such immunity (as documented in the Supreme Court decisions refusing to accord it as to § 1983 claims) must surely have confirmed that no such inhibiting effect was being generally experienced.
ERVIN, C.J., and MURNAGHAN, J., join in this special concurrence.